IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HPT TA PROPERTIES TRUST,                    :   No. 268 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
TOWNSHIP OF WEST HANOVER,                   :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.